Jackson, Judge.
1. Cheney moved to amend a judgment entered up against *305Gay, so as to make it read in favor of him (Cheney) as administrator de bonis non, etc., instead of in favor of the former administratrix, whose letters had abated by her marriage. Cheney had been duly made a party plaintiff before the verdict and judgment, but the counsel, by mistake, had entered it up in favor of the administratrix, who had brought the suit, but whose letters abated by marriage pendente lite. Gay objected because process had not been signed by the clerk to the original suit. But he had appeared and answered and appealed, and there were two verdicts against him. It was too late for him to object to the process; nor did he make better his case by withdrawing his plea. He had his full day in court, and the process which brought him in accomplished the only object of process, which was to notify him of the suit and bring him into court.
2. The court did right to amend the judgment and make it •speak the truth, and conform to the proceedings — Code, §3494. It was in the discretion of the judge to grant time to the defendant to look further into the case to see if he could drum up a defense, and we will not control his discretion in refusing time. It is difficult to see how any evidence could alter the truth, which the record spoke, or vary the judgment, which the court must have rendered. Time could have done the defendant no good.
Judgment affirmed.